Citation Nr: 1216190	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), from June 25, 2004, through June 1, 2006.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from June 2, 2006, through March 31, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran had active military service from March 2003 to June 2004.  He also had a period of verified active duty for training (ACDUTRA) from May 2001 to October 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial  10 percent rating for PTSD, from June 25, 2004 (the day following the date of the Veteran's release from active duty).  In November 2006, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  In January 2008, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal later that same month.  

In an October 2006 rating decision, the RO granted a higher, 70 percent rating for PTSD, effective June 2, 2006.  In an April 2010 rating decision, the RO granted an increased, 100 percent rating for PTSD, effective April 1, 2010.  

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

As a preliminary matter, the Board notes that pertinent legal authority provides that an NOD must be filed within one year of notification of a rating decision.  See generally, 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2011).  Further, 38 C.F.R. § 20.305 provides that the postmark date is to be used as the date of filing, and, if not of record, the postmark date will be presumed to be five days prior to the date of receipt by VA, excluding Saturdays, Sundays, and legal holidays.  

In the instant case, the RO appears to have limited the scope of the Veteran's appeal to the issue of entitlement to an initial rating in excess of 70 percent for PTSD, from June 2, 2006, to March 31, 2010.  However, the RO informed the Veteran of its November 2005 rating decision awarding service connection for PTSD and assigning an initial, 10 percent rating for this disability, in correspondence dated November 7, 2005.  Further, the Veteran's NOD regarding his initial rating for PTSD, which was received by VA on November 14, 2006, and has no affiliated postmark in the claims file, is presumed to have been filed on November 6, 2005.  See 38 C.F.R. §§ 20.305, 20.306 (2011).  The Veteran's November 2006 NOD was therefore timely as to the November 2005 rating decision.  See 38 C.F.R. § 20.302.  Accordingly, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to an initial rating in excess of 10 percent for PTSD from June 25, 2004, to June 1, 2004.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board also notes that higher ratings for PTSD are available from the date of the RO's October 2006 award of a higher, 70 percent rating, effective June 2, 2006, until his award of a 100 percent schedular rating, effective April 1, 2010.  Therefore, inasmuch as a veteran is presumed to seek the maximum available benefit, the Board has characterized this appeal as encompassing both  matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal  is warranted.  

Initially, the Board notes that, during his March 2012 Board hearing, the Veteran testified that he has been treated at the VA Medical Center (VAMC) in Tuskegee, Alabama since separating from service in 2004.  The current claims file contains VA outpatient treatment records dated from July 2004 through April 17, 2006.  There is also an Admission History and Physical, as well as a Discharge Summary, for inpatient psychiatric treatment received from April 17, 2006 to April 19, 2006, but no inpatient clinical records associated with this hospitalization.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Tuskegee VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, to include any clinical inpatient records, dated since April 17, 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO  should specifically request that the Veteran submit any clinical treatment records (or necessary releases to obtain records) related to psychological evaluation and treatment at Clinical Psychologists, P.C., including clinical records by Dr. M. Walsh, Ph.D., and Dr. T. Lawry, Ph.D.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include continued consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Tuskegee VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, to include any inpatient clinical records, dated since April 17, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO should specifically request that the Veteran submit any records (or necessary releases to obtain records) related to psychological evaluation and treatment at Clinical Psychologists, P.C., including clinical records by Dr. M. Walsh, Ph.D., and Dr. T. Lawry, Ph.D.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher ratings for PTSD, prior to April 1, 2010, in light of pertinent evidence (to include any evidence received since the January 2008 SOC) and legal authority.  The RO's adjudication of the claims should include continued consideration of whether staged rating of the disability, pursuant to Fenderson (cited above), is appropriate.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

